COURT
OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                       NO.  2-09-402-CR
 
HILLARY ANN HOLLAND                                                       APPELLANT
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM
COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have considered the appellant's AMotion
To Dismiss.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. 
See id.; Tex. R. App. P. 43.2(f).
PER
CURIAM
 
PANEL: DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: January 21,
2010




[1]See Tex. R. App. P. 47.4.